Title: Enclosure: Memorandum of Purchases, 11 February 1786
From: Adams, Abigail
To: Jefferson, Thomas


      
     
      
      £
      s
      d
     
     
      to 2 peices of Irish linen at 4s. pr. yd.
      8
      14
      0
     
     
      to making 12 Shirts at 3s. pr Shirt
      1
      16
      0
     
     
      to buttons thread silk
      0
      3
      0
     
     
      to Washing
      0
      3
      6
     
     
      a Trunk
      1
      1
      0
     
     
      
      11
      17
      6
     
    
   the Louis I parted with at 20 shillings
     